Citation Nr: 9936293
Decision Date: 11/24/99	Archive Date: 02/08/00

DOCKET NO. 95-18 189               DATE NOV 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Providence, Rhode Island

THE ISSUE

Entitlement to an increased rating for anxiety reaction, currently
evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1941 to July 1945. He
was a prisoner of war (POW) of the German government from December
1944 to March 1945.

This matter came before the Board of Veterans' Appeals (Board) from
a September 1994 decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in Providence, Rhode Island that denied
the veteran an increased evaluation for his service-connected
anxiety reaction. A notice of disagreement was received in April
1995. A statement of the case was issued in April 1995. A
substantive appeal was received from the veteran in May 1995.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. The veteran's service-connected anxiety reaction is productive
of no more than mild social and industrial impairment.

3. The veteran's anxiety reaction is productive of no more than
occupational and social impairment due to mild and transient
symptoms, including complaints of nightmares and memories of war
experiences, including POW experiences, and some instability, mild
problems with insomnia, some hypervigilence, and elevated startle
response.

2 -

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the veteran's
anxiety reaction have not been met. 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. 4.132, Code 9400 (1996); 38 C.F.R. 4.130, Code 9400
(effective November 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted evidence
that is sufficient to justify a belief that his claim for an
increased evaluation for his service-connected anxiety reaction is
well grounded. A claim for an increased evaluation is well-
grounded if the claimant asserts that a condition for which service
connection has been granted has worsened. Proscelle v. Derwinski,
2 Vet. App. 629, 632 (1992). In this case, the veteran has asserted
that his service connected disability is worse than currently
evaluated, and he has thus stated a well-grounded claim. The Board
is satisfied that all relevant facts regarding this claim have been
properly developed to the extent indicated by law and that no
further assistance to the veteran is required to comply with the
duty to assist doctrine. 38 U.S.C.A. 5107(a) (West 1991) and Murphy
v Derwinski, 1 Vet. App. 78 (1990).

A review of the record reveals that by a RO decision dated in July
1945, service connection was established for psychoneurosis,
anxiety, and a 50 percent evaluation was assigned for this
disorder. The Board notes that the report of the veteran's July
1945 discharge separation examination indicates that he was
diagnosed with mild anxiety state, war induced.

By an August 1949 RO decision, the disability evaluation assigned
for the service-connected anxiety state (previously characterized
as psychoneurosis, anxiety) was reduced to 30 percent, based on
contemporaneous medical evidence, including the report of a VA
examination, which showed improvement in the veterans condition. In
December 1952, the RO further reduced the evaluation assigned for
the service-

- 3 -

connected anxiety reaction (previously anxiety state), and assigned
an evaluation of 10 percent. This decision was based on the
findings noted in a September 1949 VA, examination which reflected
that the veteran was mildly incapacitated by his psychiatric
disorder.

In a June 1955 decision, the Board essentially confirmed a January'
1955 RO decision which reduced the evaluation assigned for the
anxiety reaction to noncompensable. This decision was based on a
review of a November 1954 VA psychiatric examination report which
was essentially negative, save for subjective complaints of
irritability, insomnia, and nervousness.

In a January 1988 RO decision, a compensable evaluation of 10
percent was granted for the service-connected anxiety reaction,
effective March 1987, based on the report of a November 1987
psychiatric examination. This report indicated that the veteran
suffered from an adjustment disorder.

In February 1994, the veteran submitted a claim for an increased
evaluation for his service-connected anxiety reaction. Recent
evidence of record includes the reports of VA examinations and a
statement received from the veteran's daughter-in-law.

The report of an October 1994 VA examination indicates that the
veteran apparently stated that he was receiving no psychiatric
treatment at the time and was not taking medication for any
psychiatric problems. During this examination, the veteran gave a
history of never being evaluated by a psychiatrist and not having
a psychiatric problem. He noted that he was a POW and that this
experience had an effect on him. He gave an employment history of
working as a baker for twenty-five years and then for the
government for fourteen years driving a truck.

Mental status examination revealed that the veteran had had a
stroke and that he was in a wheelchair, but was able to talk in a
clear and coherent manner. His affect was slightly constricted but
appropriate to situation and ideation, and his mood was neutral.
There was no evidence of psychotic thought disorder to include
auditory or visual hallucinations. The veteran had no suicidal or
homicidal ideation, and was

- 4 -

oriented times three. His memory was intact for past, recent, and
remote events, he had some insight into his problem, and his
judgment was not impaired. The veteran was not diagnosed with a
psychiatric disorder as a result of this examination. The examiner
commented that the veteran went through a number of traumatic
experiences as a POW but did not have any residuals of psychiatric
impairment. The examiner indicated that there was no evidence of
any neurotic condition.

In a statement received in March 1995, the veteran's daughter-in-
law, who indicated that she had worked as a registered nurse,
stated that the veteran has many terrible memories of his war
experiences, including memories of his POW experience. In her
opinion, the veteran's condition has gotten worse, and she noted
that his sleeping was impaired and that he had nightmares. She
indicated that privately, the veteran displayed anxiety and
depression.

Another VA examination was accomplished in January 1997, the report
of which indicates that the veteran related that other than a brief
psychiatric examination following his POW experience in the
service, he has had no other psychological treatment. The veteran's
subjective complaints included that since his wife died fourteen
years ago, he has had more difficulty with nightmares related to
his POW experience. He denied intrusive thoughts, sadness, suicidal
and homicidal ideation. and symptoms of panic and sadness. He noted
that he did not avoid talking about the war or avoid events that
symbolized the war. He reported that his mood was good, and that he
was able to enjoy activities and conversations with friends.

Objective findings included that the veteran was wheelchair bound,
that he was alert and oriented times three, and that he was well
groomed and articulate. Further, he was cooperative and pleasant,
and his memory was intact. His judgement and insight seemed to be
adequate, and there was no evidence of a thought disorder, nor
evidence of suicidality or homicidality. As a result of this
examination, the veteran was diagnosed with an anxiety disorder,
not otherwise specified, and it was indicated that this disorder
was mild, manifested by memories of the war and physical illness.

5 -

Finally, another VA examination was accomplished in April 1999. The
report of this examination indicates that the veteran had no past
psychiatric history of note, and that he had a good employment
history. It was noted that the veteran developer I symptoms of PTSD
after his POW experience. The examiner noted that the veteran did
not meet the full criteria for a diagnosis of PTSD, but noted that
he did experience a distressing event outside the range of human
experience, that he had intrusive memories of being captured by the
Germans (and of other experiences associated with being captured),
and that he avoided thoughts and feelings related to the trauma. He
also noted that the veteran had problems with irritability, mild
problems with insomnia, some hypervigilence, and elevated startle
response. The examiner noted that PTSD symptoms were not of
sufficient intensity that they required psychiatric treatment.

Mental status examination revealed that the veteran was alert and
oriented times three, and that he presented in a wheelchair due to
his history of suffering a cerebrovascular accident and right sided
hemiplegia. The veteran made good eye contact, was interactive, and
his thought process was coherent. His affect was mildly anxious, as
well as euthymic and irritable. He had no delusions or
hallucinations, and he had no difficulty with attention, memory, or
language. There was no suicidal or homicidal ideation. As result of
this examination, the veteran was diagnosed with anxiety disorder,
not otherwise specified. The examiner added that the veteran had
mild symptoms of PTSD but did not have all of the symptoms required
to make a full diagnosis of this disorder. The examiner noted that
these symptoms caused him some distress, but have not caused him
impairment in occupational or family function.

It is essentially maintained that the 10 percent disability
evaluation currently assigned to the veteran's anxiety reaction is
not adequate. Disability evaluations are determined by the
application of a schedule of ratings which is based on the average
impairment of earning capacity. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. Part 4 (1999). Separate diagnostic codes identify the
various disabilities. The governing regulations provide that the
higher of two evaluations will be assigned if the

6 -

disability more closely approximates the criteria for that rating.
Otherwise, the lower rating is assigned. 38 C.F.R. 4.7 (1999).

The Board has reviewed the veteran's claim in light of the history
of the disability since its onset; however, where, as in this case,
entitlement to compensation has already been established and an
increase in the disability rating is at issue, the present level of
disability is of primary concern. Francisco v. Brown, 7 Vet. App.
55, 58 (1994).

During the course of the veteran's appeal, the regulations
pertaining to psychiatric disabilities were revised. At the time of
the appealed RO decision, the veteran's anxiety reaction was
evaluated under 38 C.F.R. 4.132 as in effect prior to November 7,
1996. Diagnostic Code 9400 (generalized anxiety) and other codes
pertaining to psychoneurotic disorders provide for a 30 percent
rating if it is demonstrated that there is definite impairment in
the ability to establish or maintain effective or wholesome
relationships with people. The psychoneurotic symptoms result in
such reduction in initiative, flexibility, efficiency, and
reliability levels as to produce definite industrial impairment.

It should be noted that the United States Court of Appeals for
Veterans Claims (hereinafter the Court) has held that the term
"definite" in 38 C.F.R. 4.132 was qualitative in character and
invited the Board to construe the term in a manner that would
quantify the degree of impairment for purposes of meeting the
statutory requirement that the Board articulate "reasons and bases"
for its decision. 38 U.S.C.A. 7104(d)(1) (West 1991); Hood v.
Brown, 4 Vet. App., 301 (1993). In a precedent opinion dated in
November 9, 1993, the General Counsel of the Department of Veterans
Affairs concluded that "definite" is to be construed as "distinct,
unambiguous, and moderately large in degree." It represents a
degree of social and industrial inadaptability that is "more than
moderate but less than rather large." VAOGCPREC 9-93 (O.G.C. Prec
9-93). The Board and the RO are bound by this interpretation of the
term "definite." 38 U.S.C.A. 7104(d)(1) (West 1991).

- 7 -

For criteria less than that for a rating of 30 percent under
Diagnostic Code 9400, with emotional tension or other evidence of
anxiety productive of mild social and industrial impairment a 10
percent disability evaluation is warranted.

As noted, on November 7, 1996, the rating criteria for psychiatric
disorders were revised and are now found at 38 C.F.R. 4.130. The
revised rating criteria provides that generalized anxiety disorders
(Code 9400), as well as other mental disorders, are to be rated 30
percent when there is occupational and social impairment with
occasional decrease in work efficiency and intermittent periods of
inability to perform occupational tasks (although generally
functioning satisfactorily, with routine behavior, self-care, and
conversation normal), due to such symptoms as: depressed mood,
anxiety, suspiciousness, panic attacks (weekly or less often),
chronic sleep impairment, mild memory loss (such as forgetting
names, directions, recent events).

A 10 percent rating is warranted when there is occupational and
social impairment due to mild and transient which decrease work
efficiency and ability, to perform occupational tasks only during
periods of significant stress, or; symptoms controlled by
continuous medication.

As the veteran's claim for an increased rating for anxiety reaction
was pending when the regulations pertaining to psychiatric
disabilities were revised, he is entitled to the version of the
regulation most favorable to him. Karnas v. Derwinski, 1 Vet. App.
308 (1991). In this regard, it is pointed out that in the case of
Rhodan v. West, 12 Vet. App. 55 (1998), the Court essentially held
that in view of the effective date rule contained in 38 U.S.C.
5110(g), which prevents the application of a later, liberalizing
law to a claim prior to the effective date of the liberalizing law,
the Secretary's legal obligation to apply the effective date of
revised regulations prevents the application, prior to that date,
of the liberalizing law rule stated in Karnas. Accordingly, the
Court held that for any date prior to the effective date of revised
regulations, the Board could not apply the revised rating schedule
to a claim.

8 -

As such, for the period prior to November 7, 1996, the Board will
consider the evidence dated prior to that time in light of the old
criteria, and for the period after November 7, 1996, the Board will
consider more recent evidence in light of both the old and new
criteria.

That said, applying the evidence dated prior to November 7, 1996,
to the old criteria, the Board finds that this evidence does not
show that the veteran's psychiatric disorder produced more than a
mild (10 percent) degree of industrial impairment during that time
period. The veteran's disability could not have been characterized
as producing definite impairment in the ability to establish or
maintain effective or wholesome relationships with people, and it
was not shown that psychoneurotic symptoms resulted in such
reduction in initiative, flexibility, efficiency, and reliability
levels as to produce definite industrial impairment. In fact, as a
result of the October 1994 VA examination, the veteran w;as not
diagnosed with a psychiatric disorder, and there was no psychiatric
impairment of any kind (to include any symptoms) mentioned in the
examination report.

Regarding the statement received from the veteran's daughter-in-law
in March 1995, to the effect that the veteran has terrible memories
of his war experiences, that his sleeping was impaired, that he has
nightmares, and that he privately displays anxiety and depression,
the Board points out that while she may be medically competent to
assess the veteran's overall psychiatric condition as she reports
that she was a registered nurse, this evidence does not
sufficiently demonstrate that the veteran's impairment was any more
than mild. In fact, there is no indication made as to the level of
social and industrial impairment resulting from the symptoms she
listed. In any event, the Board points out that more weight is
given to the findings made by the VA psychiatrist.

In considering the evidence dated subsequent to the change in
regulation, the Board finds that an evaluation higher than 10
percent is not warranted under either the old or new rating
criteria. Regarding the new criteria, the evidence does not in any
way demonstrate that the veteran's anxiety reaction is manifested
by occupational and social impairment with occasional decrease in
work efficiency and intermittent

- 9 -

periods of inability to perform occupational tasks (although
generally functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: depressed
mood, anxiety, suspiciousness, panic attacks (weekly or less
often), chronic sleep impairment, mild memory loss (such as
forgetting names, directions, recent events).

While this evidence (i.e. the January and April 1999 VA examination
reports) documents the veteran's complaints of nightmares and
memories of war experiences, and indicates that he is irritable,
has mild problems with insomnia, some hypervigilence. and elevated
startle response, there is no indication that these symptoms would
result in any occupational or social impairment. In fact, the April
1999 VA examination report indicates that the veteran's psychiatric
symptoms caused no impairment in occupational or family function.
As such, a 30 percent rating under 38 C.F.R. 4.130, Diagnostic Code
9400 (1999) is not warranted.

Under the old criteria, again, the evidence shows that that the
manifestations of the veterans anxiety reaction are mild with
complaints of some nightmares and memories of the war. The evidence
does not demonstrate that this disability produces definite
impairment in the ability to establish or maintain effective or
wholesome relationships with people, or that psychoneurotic
symptoms resulted in such reduction in initiative, flexibility,
efficiency, and reliability levels as to produce definite
industrial impairment (it is again noted that during the April 1999
VA examination, the veteran's psychiatric symptoms were found to
cause no impairment in occupational or family function). As such,
a 30 percent rating under 38 C.F.R. 4.132, Diagnostic Code 9400 is
not warranted for the period after November 7, 1996.

In conclusion, the Board finds that the weight of the evidence
establishes that the veteran's service-connected anxiety reaction
is no more than 10 percent disabling under either the old or new
regulations concerning ratings for psychiatric disorders. As the
preponderance of the evidence is against the claim, the benefit-of-
the-doubt doctrine does not apply, and an increased rating must be
denied. 38 U.S.C.A. 5107(b) (West 1991); Gilbert v. Derwinski, 1
Vet.App 49 (1990).

- 10-

ORDER 

Entitlement to a rating in excess of 10 percent for anxiety
reaction is denied.

Iris S. Sherman 
Member, Board of Veterans' Appeals



